DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Han et al (US 2005/0135408 A1) discloses an apparatus for wireless communication in a network, the apparatus comprising: (a) a wireless communication circuit configured as a first wireless station for wirelessly communicating over at least one channel with at least one other wireless station on a local area network (WLAN) in a reception area of the first wireless station (see para. 0007); (b) said first wireless station including a processor configured for operating on the WLAN (see para. 0034); (c) a non-transitory memory storing instructions executable by the processor; and (d)wherein said instructions, when executed by the processor, perform steps comprising:
 (i) operating said wireless communication circuit as a wireless local area network (WLAN) station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets over a network supporting carrier sense multiple access/collision avoidance (CSMA / CA) in which real time application (RTA) traffic (see para. 0066, CSMA/CD for non-real time traffic) and non-RTA traffic coexist and RTA 
traffic is given a higher priority of transmission than lower priority traffic (see abstract, para. 0010012, and 0060, real-time and non-real-time applying CSMA?CA mechanism);

ALSUP (US 2015/0089080 A1) discloses 
(ii) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets (see para. 0100 and 0109, high priority with real-time and low priority with non-real-time data);
Venkatesan (US 2016/0381716 A1) discloses unsolicited retransmission (see para. 0029-0030, 0039, unsolicited retransmission).
CAO (US 2018/0123765) discloses retransmission repetition without feedback (see para. 0210).
Prior arts fails to disclose (iii)  setting up an unsolicited retry policy for RTA packets in which the station retransmits RTA packets in time and frequency, or other links, under this unsolicited retry policy without waiting for feedback (iv) setting up a block acknowledgement agreement to receive the feedback for adaptation of the packet transmission in the future; and
(v) dropping an RTA packet if a retry count for that packet exceeds the unsolicited retry limit or a lifetime of that packet has expired.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463